Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 01, 2022

The Court of Appeals hereby passes the following order:

A22A1161. MARK BURWELL v. DART TRANSIT COMPANY.

      In this action to recover on an open account, Mark Burwell appeals the trial
court’s order granting Dart Transit Company’s motion for summary judgment and
awarding it $6,544.73 in damages, $839.96 in pre-judgment interest, $763.47 in
attorney fees, post-judgment interest, and court costs. We lack jurisdiction.
      “Although the grant of a motion for summary judgment is in general directly
appealable, where the amount of the judgment is $10,000 or less, an application for
discretionary appeal is required.” Ca-Shar v. McKesson Corp., 204 Ga. App. 865, 865
(420 SE2d 810) (1992) (citation and punctuation omitted); see also OCGA § 5-6-35
(a) (6). As the specific amounts set forth in the judgment in favor of Dart Transit
Company total less than $10,000, the entry of summary judgment provides no basis
for a direct appeal, see Ca-Shar, 204 Ga. App. at 865-866, and Burwell’s failure to
follow the discretionary appeal procedure deprives us of jurisdiction. See Jennings
v. Moss, 235 Ga. App. 357, 357 (509 SE2d 655) (1998). Accordingly, Burwell’s
appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/01/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.